PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/885,588
Filing Date: 15 Oct 2013
Appellant(s): Simonnet et al.



__________________
Daniel J. Pereira
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/19/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 03/23/2020 from which the appeal is taken have been modified by the Advisory Action dated 10/09/2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 14, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VERDON et al (US 4,994,264) in view of HADASCH et al (EP 1550435; see machine translation), KAYE (US 3,296,078), and HLB SYSTEM (The HLB SYSTEM a time-saving guide to emulsifier selection (1980)), KISHIDA et al (US 6,251,411), and SEAGREN (WO 98/30195).
VERDON teaches a composition comprising of: a pulverulent phase, such as up to 90% of a filler (see col. 2, line 22-23), such as talc (see col. 3, line 59-69; col. 4, line 67); one or more wetting agents or surfactants (see col. 2, line 10-11), which can be any 
VERDON does not teach adding an organopolysiloxanes elastomer; using a different non-ionic surfactant, such as sorbitan stearate; adding another surfactant that is an anionic surfactant; or using an injection process.
	HADASCH teaches the prior art had known of adding organopolysiloxanes elastomers with cosmetic powder composition which provides an original and different 
KAYE teaches a face powder compact composition (see Title) using wetting agents, such as sodium lauryl sulfate, which is an anionic surfactant.
HLB SYSTEM teaches the prior art had known of the importance of blending emulsifiers (see Chapter 4), wherein one skilled in the art can approximate what required HLB based on the oil content for an O/W (see Chapter 2), wherein depending on the desired HLB, one of the emulsifier HLB can be 4.7, such as SPAN 60, which is sorbitan monostearate and is derived from saccharide and is also known as sorbitan stearate, and the other emulsifier HLB can be 14.9, such as Tween 60, wherein the amount of these emulsifiers would change the total HLB of the emulsifier system (see Chapter 3, chart on pg. 7) or other higher HLB such as sodium lauryl sulfate (see pg. 21, 1st col), which is an anionic surfactant. Additional disclosures include: comparing emulsion stability (see pg. 5, 1st col and pg. 8, 1st col); an emulsifier that works, does not mean that every emulsifier or blend with the same HLB value will work (see pg. 5, 1st col.); you can blend emulsifiers to make any HLB you want, and blends usually work best (see pg. 5, 1st col.); most stable emulsion systems usually consist of blends of two or more emulsifiers, one portion having lipophilic tendency (low HLB value), the other hydrophilic (high HLB value) (see pg. 9, 1st col.); variances in the HLB value can be as high as +/-6 (see pg. 18).
KISHIDA teaches a better process of making solid compact powder cosmetics by putting the slurry of cosmetic ingredients through an injection machine well-known in the art using water and injecting into a container then vacuum dried (see col. 3, line 23-31; and col 6, line 59-61; col. 7, line 20-23), wherein the resulting product had excellent skin 
SEAGREN teaches the prior art had known of back injection molding process for cosmetic, in which a molding is formed from a slurry of a powder and a solvent (title and abstract), which appears to be the same method used by Applicant and the apparatus is commercially available as “the Pilote Black Injection Machine” sold by the company Nanyo Co. Ltd (see Applicant’s specification at [0065]). Additional disclosure include: injects the slurry into a mold (see pg. 2); back injection molding machinery is available from Nanyo (see pg. 2); portion of the solvent is removed by ambient temperature air drying, heating or application of vacuum, or a combination thereof (see claim 20).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate an organopolysiloxanes elastomer into VERDON’s composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would provide easy application to the skin and provide a pleasing feel compared to the hard and rigidity of the conventional cosmetic powder as discussed above, and reasonably would have expected success because both references dealt with the same field of endeavor, such as cosmetic powders.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate another surfactant, such as sodium lauryl sulfate which is an anionic surfactant, and sorbitan monostearate into VERDON’s composition. The 
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as ease of skin application and the pleasing skin feel of the powder cosmetics.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using the same back injection machine used by Applicant and SEAGREN, such as the commercially available machine from NANYO, with steps of injecting a watery slurry into a mold and removing solvent by vacuum to make VERDON’s composition. The person of ordinary skill in the art would have been .

Claims 1-11, 14-15, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VERDON et al (US 4,994,264) in view of HADASCH et al (EP 1550435; see machine translation), KAYE (US 3,296,078), HLB SYSTEM (The HLB SYSTEM a time-saving guide to emulsifier selection (1980)), KISHIDA et al (US 6,251,411), and SEAGREN (WO 98/30195) and SHAH et al (US 2009/0142382).
	As discussed above, VERDON in view of HADASCH, KAYE and HLB SYSTEM teaches Applicant’s invention.
	VERDON does not teach adding an aminocarboxylic acid.
SHAH teaches the prior art had known of preservatives, such as methylparaben, which is a methyl-para-hydroxy benzoates, and EDTA, which is an aminocarboxylic acid (see [0062]), used in cosmetic powder compositions.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using an injection machine into VERDON’s composition. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because it a well-known process of making powder cosmetic from slurry.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a preservative, such as EDTA, into VERDON’s composition. The person of ordinary skill in the art would have been motivated to make .

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

Applicant is required to cancel the new matter in the response to this Office action.  Alternatively, Applicant is invited to identify sufficient written support in the original specification for the "limitations" indicated above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “applying vacuum with the injecting but without subsequent drying”. This is confusing, because vacuuming would read on a drying step.

(2) Response to Argument
Appellant argues that the only citation that is alleged to remedy Verdon's lack of teachings for an organopolysiloxane elastomer is Hadasch (Final Rejection at page 6). In the rejection, the Examiner relies on Hadasch because it teaches that organopolysiloxane resins are taught as providing "an original and different touch feel..." as a basis to modify Verdon. However, while that may be something in the context of Hadasch' s teachings, the Examiner has not reasonably established that this type of modification of feel is something that a person of ordinary skill would seek to achieve or want from the disclosure in Verdon. That this is a possibility is an insufficient basis for a rejection under 103. 
The Examiner finds this argument unpersuasive, because HADASCH teaches organopolysiloxane are known in the prior art, such as in the WO 02/053126 reference (see [0005]), and is known to give an original and different touch feel, which is an improvement over the conventional compact powders whose touch is “hard” and “rigid” (see [0005]). Thus, one skilled in the art would obviously add organopolysiloxane to cosmetic (see [0001]) compact powders to avoid the feel of hard and rigid. 
Appellant argues that Applicant himself has shown that persons having ordinary skill in the art would have been capable of modifying a composition of a kind generally known in the art. Without any prior art direction or guidance, Applicant was able to achieve success with considerable effort. Moreover, the combination of Verdon and Hadasch do not inform the range of the at least one organopolysiloxane elastomer present in a solids content of from 0.2% to 8% by weight relative to the total weight of the composition when considering that Hadasch teaches a weight ratio of 1.2-2.5 (see [0008]-[0009]). 

Appellant argues that the Examiner's supposition of optimization on page 7 of the Action is acknowledged. Yet, in assessing whether a person of ordinary skill would have optimized the amounts, the art must recognize a variable as something to optimize, something that the cited are does not do. "A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)." See also Ex parte Whalen, 89 USPQ2d 1078 (Bd. Pat. App. & Int. 2008). The Examiner's stated position in the rejection is deficient in meeting this required burden.
The Examiner finds this argument unpersuasive, because the HADASCH teaches the prior art had known of using organopolysiloxane to improve the feel of hard and rigid cosmetic powders; thus, the prior art had known of the result-effective variable of organopolysiloxane and it would have been obvious to one skilled in the art to optimize 
Appellant argues that claim 1 defines that the composition is made via an injection process with water as a dilution solvent. While it is understood that product-by- process recitations are a basis for patentable distinction only if the product made by the process results in a distinct product compared to another process, the evidence in the Rule 132 Declaration (of record) shows this result (see Example 1 relative to Comparative Examples 1 and 2). Note further than Verdon teaches compact powder being obtained via a classic slurry/extrusion/compaction process.
The Examiner finds this argument unpersuasive, because as discussed in the rejection KISHIDA teaches a better process of making solid compact powder cosmetics by putting the slurry of cosmetic ingredients through an injection machine well-known in the art using water and injecting into a container then vacuum dried (see col. 3, line 23-31; and col 6, line 59-61; col. 7, line 20-23), wherein the resulting product had excellent skin feel extendibility and uniformity (see col. 6, line 65-67; col. 7, line 25-28) compared to the prior art of filling cosmetic powder into a case followed by molding the powder by a press (see col. 1, line 18-32). Additional disclosures include: substances commonly used in cosmetics (see col. 5, line 23-24); injecting slurry through a back injection machine (see claim 22). Thus, it would have been obvious to use injection process to make cosmetic powder compositions and NOT unexpected. 
Appellant argues that the Examiner relies on Kishida is acknowledged but it is nonetheless incorrect. Verdon clearly teaches a novel process for forming a press-molded composition that avoids problems with earlier compositions and processes, see col. 1-2 
press (see col. 1, line 18-32), wherein VERDON’s method is by press (see abstract). Thus, it would have been obvious to use KISHIDA’s injection process method to make the composition in VERDON.
Appellant argues that if the proposed modification or combination of the prior art would change the principle of operation of the prior m1 invention being modified (here Verdon), then the teachings of the references are not sufficient to render the claims prima facie obvious. From Ratti: We hold, fm1her, that the combination of Jepson with Chinnery et al. is not a proper ground for rejection of the claims here on appeal. This suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Chinnery et al. as well as a change in the basic principles under, which the Chinnery et al. construction was designed to operate. Such is the situation here where the Examiner improperly changes Verdon, with improper hindsight, in an attempt to find all limitations of the pending claims.
The Examiner finds this argument unpersuasive, because Appellant is avoiding the teaching of KISHIDA, which teaches the injection process is better at making cosmetic powders as compared to the molding of powder by a press as taught by VERDON. Thus, it’s obvious to use an injection process to make cosmetic powder composition.

The Examiner finds this argument unpersuasive, because as discussed above, the rejection KISHIDA teaches a better process of making solid compact powder cosmetics by putting the slurry of cosmetic ingredients through an injection machine well-known in the art using water and injecting into a container then vacuum dried (see col. 3, line 23-31; and col 6, line 59-61; col. 7, line 20-23), wherein the resulting product had excellent skin feel extendibility and uniformity (see col. 6, line 65-67; col. 7, line 25-28) compared to the prior art of filling cosmetic powder into a case followed by molding the powder by a press (see col. 1, line 18-32). Thus, it would have been obvious to use injection process to make cosmetic powder compositions and NOT unexpected. In summary, the KISHIDA 




Respectfully submitted,
/JAKE M VU/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.